Citation Nr: 0924742	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from March 1941 to 
October 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In June 2008, the Board, among other 
things, remanded the appellant's claim for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As part of the development directives set forth in the June 
2008 remand, the agency of original jurisdiction (AOJ) was to 
make a record request to Jefferson Memorial Hospital.  
Although the facility was mentioned in a July 2008 notice 
letter to the appellant, there is no documentation in the 
claims file that a request was made prior to when the claim 
on appeal was re-certified to the Board in March 2009.  
Nonetheless, a sizeable amount of medical records were 
received from Jefferson Memorial by the AOJ in Huntington, 
West Virginia, in April 2009.  The medical records were 
forwarded by the AOJ to the Board later in April 2009.  See 
38 C.F.R. § 19.37(b) (2009).

Any evidence referred to the Board in this manner must in 
turn be referred to the AOJ for review except in certain 
circumstances.  One circumstance is when this procedural 
right is waived by the appellant or her representative.  See 
38 C.F.R. § 20.1304(c) (2009).  In May 2009, the Board sent 
the appellant a letter asking her whether she wished to waive 
initial review of the submitted evidence by the AOJ.  In a 
timely manner, the appellant responded that she wished to 
have her case remanded to the AOJ for review of the 
additional evidence.  She did not indicate that she wished to 
waive such a review.  For that reason, due process requires 
that this case be remanded to the AOJ for consideration of 
the additional evidence and for the issuance of a 
supplemental statement of the case (SSOC).

Accordingly, this case is REMANDED for the following action:

After undertaking any other development 
deemed appropriate, re-adjudicate the 
issue on appeal with consideration of the 
additional evidence from Jefferson 
Memorial.  If the benefit sought is not 
granted, furnish the appellant and her 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

